Citation Nr: 1515747	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-35 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from November 1985 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for disabilities of the right knee and the bilateral ankles.

In accordance with his request the Veteran was scheduled in August 2014 to testify before a Veterans Law Judge in a Travel Board hearing at the RO but he failed without explanation to appear at that hearing.  The Board will accordingly proceed with appellate review as though the hearing request had been withdrawn.  38 C.F.R. § 20.704(d) (2014).


FINDINGS OF FACT

1.  Osteoarthritis of the right knee became manifest many years after discharge from service, and probative medical evidence indicates the Veteran's current right knee degenerative joint disease with chondromalacia patella and medial meniscus tear is not related to service.

2.  Probative medical evidence indicates that the Veteran's current bilateral ankle strain is not related to service.


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


2.  The requirements to establish entitlement to service connection for a right     ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  

3.  The requirements to establish entitlement to service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in a September 2007 letter, and the Veteran had ample opportunity to respond prior to the July 2008 rating decision on appeal.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was provided appropriate VA medical examination in April 2010 in support of his appeal, which resulted in probative medical opinion.  As noted in the Introduction, the Veteran was scheduled for a hearing before the Board at his request but failed to appear.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Evidence and Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested  during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

Moreover, where a veteran served continuously for 90 days or more during a period   of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present  and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In his present claim, received in August 2007, the Veteran asserted that he had incurred disabilities of the right wrist and bilateral knees and ankles during basic training.  In his subsequent formal application received in September 2007, the Veteran reported that his claimed disabilities had onset in January 1986.

Service treatment records (STRs) show numerous complaints of left knee pain (service connection for left knee disability was granted by the rating decision on appeal).  In September 1986 the Veteran presented to the dispensary complaining of bilateral shin splints, associated with overuse; he reported "knots" in both shins but did not complain of joint pains in the knees or ankles.  The Veteran presented to    the dispensary in April 1988 complaining of right knee pain after roller skating; examination was grossly normal but the Veteran complained of severe pain and was treated by Ace wrap and ointment.  In May 1989 he complained of right knee pain for the past four days, associated with moving heavy boxes; he was again treated with Ace wrap.  There are no other entries suggesting treatment for complaints relating to the right knee or the ankles.  In September 1991 the Veteran signed a statement waiving a separation physical examination; a physician endorsed the statement with the assertion that she (the physician) had reviewed the Veteran's treatment records and had determined that examination was not required.

The Veteran received treatment by Dr. WM in November 2002 for painful and swollen right knee for two days; X-ray was negative and Dr. WM's impression was gouty arthritis.  In August 2005 Dr. WM noted the Veteran to be on medications for gout, and noted current weight of 288 pounds.

In September 2007 the Veteran presented to the VA primary care clinic (PCC) 
for an initial visit.  He complained of joint pains for the past 13 years (i.e., since approximately 1994), questionably diagnosed as gout versus arthritis.  He had no other significant problems except obesity (the Veteran's weight had once been more than 400 pounds and was now down to 311 pounds).  The clinical impression was pain in the knees and ankles due to multiple arthralgias, rule out osteoarthritis, history of gout.  
   
The Veteran had a VA compensation and pension (C&P) examination of the joints in November 2009 in which he reported that he was pursuing service connection   for his knees but not for his ankles.  He stated that he had injured both knees in service while performing physical training and was treated for knee pain on multiple occasions during service.  After service he continued to experience recurring bilateral knee pain.  He was currently being treated by Dr. WM, and recent magnetic resonance imaging (MRI) of the knees disclosed bilateral small medial meniscus tears and chondromalacia in the medial and patellar compartments.  The examiner noted clinical observations regarding the knees in detail, including no evidence of constitutional arthritis.  The examiner's diagnosis was bilateral meniscal tear         with medial and patellar compartment chondromalacia of the knee joints.  The examiner did not express and opinion regarding whether the Veteran's bilateral      knee disability is related to service. 

The Veteran had another VA C&P joints examination in April 2010 that addressed  the ankles as well as the knees.  The Veteran reported that his ankle problems began during service concurrent with his knee pain.  The examiner noted the Veteran's subjective complaints regard the knees and ankles in detail, as well as clinical observations on examination.  X-ray of the knees showed very minimal degenerative change in the left knee and moderate degenerative change in the right knee.  X-ray of the ankles showed bilateral pes planus but the ankle joints were unremarkable.  The examiner diagnosed right knee medial meniscus tear and degenerative joint disease (DJD) with chondromalacia patella.  For the ankles, the examiner simply diagnosed bilateral ankle strain.  

The examiner stated an opinion that the Veteran's left knee disability is at least as likely as not related to service, but the right knee disability and bilateral ankle disability are not likely related to service.  As rationale, the examiner stated there     is nothing in STR showing significant injury or chronicity; thus, any problems in service were more likely to be acute and transitory.  Further, there is no data available suggesting ankle problems existed during service.

On review of the evidence of record, the Board finds at the outset that the Veteran  is shown to have diagnosed disabilities of the right knee and bilateral ankles.  Accordingly, the first element of service connection - medical evidence of a   current disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

Addressing first the question of presumptive service connection for arthritis under the provisions of 38 C.F.R. § 3.309(a), the Veteran does not have diagnosed arthritis of the ankles.  He does have current diagnosed arthritis of the right knee, but there was no such diagnosis in service and his X-ray in November 2002, eight years after discharge from service, was negative.  The Board concludes the Veteran did not have arthritis of the right knee to a compensable degree until many years after discharge from service, so the presumption does not apply.

Turning to the question of direct service connection, the Veteran is documented in STRs to have been treated on two occasions for reported knee pain, although no diagnosis was rendered; the VA examiner has concluded that such symptoms in service were acute and transitory rather than a chronic condition.  STRs are silent in regard to any ankle problems in service, and the VA examiner similarly concluded that any undocumented ankle symptoms would have been acute and transitory rather than chronic.  The VA examiner's opinion is not controverted by any other medical opinion of record.

The Veteran asserts on appeal that he has had knee and ankle pain that began  during service and has been recurrent since service.  However, the Veteran's  current assertion is inconsistent with his report to Dr. WM that his knee pains      had developed in 1994, three years after discharge from service.  The Board may consider internal inconsistency as a factor in determining the credibility of lay evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, the Board finds the statements made while the Veteran was seeking medical treatment are more persuasive and credible than statements rendered for purposes of financial gain.   See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence). 

While the Veteran may believe that his claimed disabilities are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of disabilities of the joints are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his current right knee and bilateral ankle disabilities is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current knee and ankle disabilities is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinions regarding the etiology of his current disabilities are not competent medical evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.

The Board acknowledges the Veteran's contention in his Notice of Disagreement that he had arrived at the separation station on Friday, too late to have an examination unless he waited until the following week.  He accordingly declined the physical examination so that he could out-process prior to the weekend.  The Veteran asserts that he reported wanting to have his knees looked at but he was told that if any  future problems developed he could be treated by VA.  However, this assertion is inconsistent with the contemporaneous endorsement by a military physician that no examination was required.  The Board finds the records contemporaneous to service to be more persuasive than the current contentions.     

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  Here, the Veteran has not done so. 

In summary, competent and uncontroverted medical opinion of record states that the Veteran's current right knee and bilateral ankle disabilities are not related to service.  Accordingly, the criteria for service connection are not met and the claims must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a left ankle disability is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


